                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ROBERT MARTIN,

               Plaintiff,
                                                     Case No. 2:20-cv-5599
       v.                                            Judge Edmund A. Sargus, Jr.
                                                     Magistrate Judge Chelsey M. Vascura

JOHN JANE DOE PCI, et al.,

               Defendants.


                                             ORDER

       On May 24, 2021, this Court denied Plaintiff’s Motion for Leave to Proceed in forma

pauperis and ordered Plaintiff to pay the full filing fee within thirty days. (ECF No. 10.) Over

thirty days have passed and Plaintiff has not paid the filing fee. Therefore, the Court DISMISSES

this action. The Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this Order

would not be taken in good faith. The Clerk is directed to close this case.

       IT IS SO ORDERED.

6/29/2021                                     s/Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE
